t c summary opinion united_states tax_court terry r and margaret e reiter petitioners v commissioner of internal revenue respondent docket no 11708-06s filed date terry r and margaret e reiter pro sese kathryn a meyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether petitioners are entitled to a deduction for interest of dollar_figure paid on a home mortgage loan during the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition in petitioners formed california digital inc a closely_held_corporation petitioners are the sole shareholders of the corporation each holding percent of the outstanding_stock petitioner husband serves as the president and secretary of the corporation and petitioner wife serves as the corporation’s treasurer although california digital inc once occupied a big_number square-foot facility the corporation is presently operated out of a spare bedroom in petitioners’ home in petitioners purchased a single-family home for dollar_figure the sellers had two mortgages on the property at the time of the sale a first mortgage in the amount of dollar_figure was held by gibraltar savings bank and a second mortgage in the amount of dollar_figure was held by city national bank petitioners paid the sellers a dollar_figure downpayment and agreed to purchase the home subject_to and assuming both of the existing mortgages on the property on date petitioners paid approximately dollar_figure to gibraltar savings bank in full satisfaction of the first mortgage on the property on date petitioners paid approximately dollar_figure to city national bank in full satisfaction of the amount remaining due on the second mortgage a full reconveyance of title and deed_of_trust in favor of petitioners was executed and recorded on date petitioners timely filed their form_1040 u s individual_income_tax_return on which they reported dollar_figure of taxable interest dollar_figure of ordinary dividends dollar_figure of capital_gain and dollar_figure of income on schedule e supplemental income and loss on schedule a itemized_deductions attached to the return petitioners claimed a dollar_figure home mortgage interest_deduction that was not reported on a form_1098 mortgage interest statement since no form_1098 was issued petitioners indicated as required under such circumstances by the instructions on line of the schedule a that they had made mortgage payments to california digital inc - -the person from whom petitioners purchased the home as the sole shareholders and officers for california digital inc petitioners filed form_1120 u s_corporation income_tax return for the corporation for taxable_year california digital return the california digital return reported dollar_figure of total assets which included dollar_figure of mortgage and real_estate loans and a dollar_figure loan from shareholders the value of this loan at the beginning of the tax_year was dollar_figure--a difference of dollar_figure on date respondent sent petitioners a notice_of_deficiency disallowing the dollar_figure home mortgage interest_deduction claimed on their return discussion generally taxpayers bear the burden of proving the commissioner’s determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving they are entitled to any claimed deductions 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate the amounts of deductions claimed the sole issue before us is whether petitioners are entitled to claim a schedule a deduction for mortgage interest payments sec_163 and h d generally allows a deduction for all this amount was the same at the beginning and at the end of the corporation’s taxable_year interest_paid or accrued within the taxable_year on indebtedness on a qualified_residence qualified_residence within the meaning of sec_163 is the taxpayer’s principal place of residence sec_163 as with any deduction however petitioners must be able to substantiate the amount claimed see sec_6001 sec_1_6001-1 income_tax regs respondent disallowed petitioners’ home mortgage interest_deduction for lack of substantiation that they paid such interest in petitioners testified that following the success of california digital inc in the mid-1980s they borrowed funds from the corporation to pay off the outstanding balances due on the mortgages on the property and that after making these payoffs they began to pay back the corporation by making mortgage payments to it petitioners testified that they agreed to pay california digital inc dollar_figure at an annual rate of percent payable in full on or before date as evidence of this arrangement petitioners point to the california digital inc return for which shows a dollar_figure loan to shareholders petitioners also testified that a promissory note secured_by deed_of_trust was executed on or about date between petitioners and california digital inc petitioners’ position is that because they made interest- only home mortgage payments on a dollar_figure loan secured_by their home to the corporation they are entitled to claim a home mortgage interest_deduction for respondent argues that there is no valid proof that petitioners made such payments for the reasons discussed infra we agree with respondent contrary to petitioners’ testimony no creditworthy promissory note secured_by deed_of_trust was produced at trial petitioners attempted to have the court receive into evidence a document entitled promissory note secured_by deed_of_trust this document recited a promise on the part of petitioners to repay california digital inc dollar_figure at an annual interest rate of percent upon examination of the document the court suspected that it was self-serving and inauthentic to wit although the paper was lightly affixed with a raised notary’s stamp it appeared in all other ways printed on an ink- jet printer multiple grammar and spelling errors undated on signature line not witnessed or signed by the notary to be a poor reconstruction of a purported promissory agreement between petitioners and their corporation california digital inc when further questioned by the court petitioners finally admitted that the document was not an authentic copy of a promissory note but rather their attempt to reconstruct the terms of the loan that they testified was entered into between them and california digital inc in petitioners insisted that a promissory note was in fact executed in but that they were unable to presently find a copy of it because petitioners did not produce an authentic copy of any promissory note evincing the existence of any loan the presumption is that such evidence--if it indeed existed--would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir second and also contrary to petitioners’ testimony there was no recordation of any mortgage on the property held by california digital inc petitioners testified that the mortgage was recorded on the property on the morning of the tax_court trial years after the purported title transfer over respondent’s objections petitioners attempted to have a copy of the recordation received into evidence contending that because the recordation referenced the promissory instrument the recordation should suffice as evidence that a promissory note did exist the court sustained respondent’s objections and refused to receive the recordation into evidence third and finally petitioners’ testimony as to how their mortgage payments were made to california digital inc was contradictory self-serving and incredible first petitioners testified that they made mortgage payments to the corporation during out of the salary that california digital inc paid to petitioner husband petitioners’ return does not reflect that petitioners received any salary income in and the california digital return does not show that the corporation paid any salaries to any of its officers or employees during the year in issue when the foregoing was brought to petitioners’ attention at trial they changed their account testifying that the payments were made to the corporation by personal check and that the payments were recorded as corporate journal entries when questioned further by the court as to any evidence of such journal entries petitioners again changed their testimony petitioners then testified that the payments were recorded by the corporation as book entries although only their accountant--who was not in court--could confirm this finally petitioners testified that the payments--totaling dollar_figure--were subtracted from a dollar_figure loan that petitioners had previously made to the corporation the california digital inc return however shows that the amount of the loan decreased by only dollar_figure--and not dollar_figure--during the year in issue accordingly we conclude that petitioners’ confusing and constantly changing line of testimony with respect to the payments is entirely incredible and supports respondent’s position that petitioners cannot substantiate that any home mortgage interest payments were made to california digital inc during in sum petitioners provided no documentation before during or after trial such as canceled checks that would substantiate their claim that they paid dollar_figure of home mortgage interest the deduction for which respondent disallowed accordingly without any credible_evidence that petitioners actually paid the dollar_figure we sustain respondent’s determination with respect to petitioners’ income_tax_liability to reflect the foregoing decision will be entered for respondent
